Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bin Li on 03/18/2021.

Claim 1. An optical transmission system comprising: 
a first transmitter configured to output a first wavelength multiplexed signal including a first optical signal and a first dummy light, wherein the first dummy light has a first light spectrum width; 
a second transmitter configured to output a second wavelength multiplexed signal including a second optical signal and a second dummy light, wherein the second dummy light has a second light spectrum width different in length from the first light spectrum width; [[and]] 
a multiplexer configured to multiplex the first wavelength multiplexed signal and the second wavelength multiplexed signal; 
an optical receiver configured to receive, from the multiplexer, a third wavelength multiplexed signal including the first wavelength multiplexed optical signal and the second wavelength multiplexed optical signal, wherein the optical receiver comprises a monitor; and [[a]] wherein the monitor configured to distinguish  signal and the second wavelength multiplexed  signal based on the difference between the first light spectrum width and the second light spectrum width.

Claim 4. (Canceled)  
Claim 11. The optical transmission system according to claim [[4]]1, wherein the optical receiver is further configured to specify a boundary between the first wavelength multiplexed signal and the second wavelength multiplexed signal based on a result of distinguishing from the monitor.  
Claim 12. An optical transmission method comprising: 
outputting a first wavelength multiplexed signal including a first optical signal and a first dummy light, wherein the first dummy light has a first light spectrum width; 3 ActiveUS 183464785Application No. 16/246,268Docket No.: 2207946.00422US2 Amendment dated March 8, 2021 After Final Office Action of December 9, 2020 
outputting a second wavelength multiplexed signal including a second optical signal and a second dummy light, wherein the second dummy light has a second light spectrum width different in length from the first light spectrum width; multiplexing the first wavelength multiplexed signal and the second wavelength multiplexed signal; 
receiving a third wavelength multiplexed signal including the first wavelength multiplexed signal and the second wavelength multiplexed signal, 
and distinguishing the first wavelength multiplexed signal and the second wavelength multiplexed signal based on the difference between the first light spectrum width and the second light spectrum width.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637